Title: Tobias Lear to Daniel Grant, 28 February 1790
From: Lear, Tobias
To: Grant, Daniel



Sir,
New York, February 28th 1790.

About 3 or 4 weeks ago I wrote to Philadelphia to know if a good Cook could be had from that City for the family of the President of the United States—I received for answer that a complete one could not be found there at that time, but that it was probable one might be obtained from Baltimore, and Mr Moyston had accordingly written to Baltimore for one who had lately gone thither from Philada. As I have received no information since upon the subject, and it being necessary that we should have a complete Cook established in the family (being now obliged to employ a temporary one) the President has directed me to write to you upon the subject—requesting that you will be so obliging as to inform me whether a person could be obtained from Baltimore, who perfectly understands the business of cookery in all its branches and is in other respects qualified to come into this family. The qualifications necessary, besides skill in the business, are honesty, sobriety, and good dispositions—

The person who may come in this capacity will be wholly confined to the duties of a Cook—If you know any person of the above description, and who, from your own judgment, you may think competent to this place, you will oblige me by giving immediate information thereof, and at the same time let me know precisely the terms upon which he would engage. I am Sir, your most obedt Servt

T. Lear
S. P. U. S.

